MEMORANDUM **
Michael J. Ottiano appeals pro se the district court’s summary judgment for defendant in his action under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, alleging that defendant prepared an inaccurate consumer credit report. Ottiano also appeals the district court’s award of attorney’s fees to defendant under 15 U.S.C. §§ 1681n(c) and 1681o(b), and the imposition of sanctions under Federal Rule of Civil Procedure 11. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment. Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1332 (9th Cir.1995). We vacate and remand.
Ottiano presented a prima facie case under section 1681e(b) of the FCRA by presenting evidence that his credit report contained inaccurate information. See id. at 1333. (“In order to make out a prima facie violation under § 1681e(b), a consumer must present evidence tending to show that a credit reporting agency prepared a report containing inaccurate information.”). Because the parties dispute whether defendant implemented and followed reasonable procedures to assure maximum possible accuracy of Ottiano’s credit report, the district court erred by granting summary judgment. See id. (“The reasonableness of the procedures and whether the agency followed them will be jury questions in the overwhelming majority of cases.”).
Moreover, the district court erred by finding that Ottiano failed to prove injury because he did not allege that defendant issued any reports after he notified defendant of the dispute. See id. (finding that neither the transmission of the report to third parties, nor a denial of credit, is a prerequisite to recovery under the FCRA).
*641Because we vacate the grant of summary judgment, we also vacate the district court’s award of attorney’s fees and the assessment of sanctions. See e.g., Garrett v. City & County of San Francisco, 818 F.2d 1515,1521 (9th Cir.1987).
We grant appellee’s motion to strike exhibit A to appellant’s reply brief. See Southwest Ctr. for Biological Diversity v. United States Forest Serv., 307 F.3d 964, 975 n. 15 (9th Cir.2002).
Each party shall bear its own costs on appeal.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.